Citation Nr: 0910920	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  08-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the Veteran's claims for 
service connection for hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  There are service personnel records and lay evidence of 
in-service exposure to excessive noise without ear 
protection; there is lay evidence of some degree of hearing 
loss and a recurrent ringing in the ears since service; and 
there is medical evidence of current diagnoses of a hearing 
loss disability as defined by the applicable VA regulation 
and tinnitus.  

2.  The only competent evidence that addresses the contended 
causal relationship is a recent VA medical opinion; following 
an examination of the Veteran, a VA physician concluded that 
it is at least as likely as not that the Veteran's hearing 
loss and tinnitus are due to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp.  
2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp.  2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has also 
been the subject of various holdings of Federal courts.  

While the duty to notify has been substantially complied with 
in this case, it is apparent that some of the Veteran's 
service treatment records were lost or destroyed.  The RO has 
made several attempts to locate the service medical records, 
but these attempts have been unsuccessful.  However, as the 
Board herein grants the claims for service connection for 
hearing loss and tinnitus, the need to discuss VA's efforts 
to comply with the VCAA, its implementing regulations, and 
the interpretive jurisprudence, is obviated.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system (to include 
sensorineural hearing loss), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that hearing loss became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible;  
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  

Factual Background

The Veteran served in the Army with an ordinance unit and was 
exposed to small weapons fire.  He primarily worked as a 
clerk, but he was exposed to small arms during basic 
training.  In his January 2008 statement, the Veteran 
contended that he was subjected to loud noises during rifle 
range qualifications.  He recalled in his December 2007 VA 
application for benefits that he was not issued ear 
protection during that time.  The Veteran has indicated that 
he did not have exposure to excessive noise outside of 
service.  

Although many of the Veteran's service treatment records are 
missing, the report of his separation examination is included 
in his claims file.  Upon that January 1947 evaluation, there 
were no findings relating to hearing loss or tinnitus; a 
whispered voice hearing test was recorded as 15/15 or normal.  
An audiological examination was not performed.

In February 2005, the Veteran was seen by a private 
physician.  After an evaluation, the diagnoses were constant 
tinnitus and mild to severe sensorineural hearing loss, 
bilaterally.  

The Veteran had a VA ear examination in March 2008.  Testing 
showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
60
75
80
LEFT
20
15
40
85
85

The Veteran's speech recognition scores using the Maryland 
CNC Test were 68 percent in the right ear and 74 percent in 
the left ear.  The Veteran indicated that he has had hearing 
loss and constant tinnitus since service.  

The Veteran reported no pre-service noise exposure.  He gave 
a history of post-service noise exposure from his public 
service occupation and hunting once a year.  The examiner 
found that the report of the frequency and duration of 
tinnitus warranted a diagnosis of tinnitus.  The examiner 
found severe sensorineural hearing loss bilaterally, but 
since the claims file was unavailable, the examiner was 
unable to give an opinion regarding the cause or onset of 
hearing loss.  

In April 2008, the examiner completed an addendum after a 
review of the claims file.  The examiner stated that it was 
reasonable to assume that the Veteran was exposed to 
hazardous noise levels while in service.  The examiner found 
that the whisper voice test conducted during service is an 
inaccurate and incomplete measure of auditory sensitivity and 
should not be used to rule out hearing loss.  The examiner 
opined, based on the likely hazardous noise exposure during 
service and the Veteran's current degree of hearing loss, 
that the Veteran's hearing loss and reported tinnitus are at 
least in part at least as likely as not caused by or a result 
of noise exposure while in service.  

Analysis

The Board finds that entitlement to service connection for 
bilateral hearing loss and tinnitus is warranted.  The 
Veteran has given lay testimony of noise exposure from his 
rifle training during service and of noticeable hearing loss 
and tinnitus since that time.

In the Board's judgment, the Veteran is competent to testify 
that he had exposure to hazardous noise without ear 
protection during rifle training and that he had some degree 
of hearing loss and a ringing or buzzing sound in his ears 
since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the testimony of the Veteran to be credible.  
Thus, the Veteran's history of noise exposure during service 
and his noticing both hearing loss and tinnitus since that 
time is not in dispute.  

The medical evidence of record also shows that the Veteran 
has a current bilateral hearing loss disability as defined by 
applicable VA regulations.  See 38 C.F.R. § 3.385.  There is 
also medical evidence of a current diagnosis of tinnitus.  
Accordingly, there is service and lay evidence of in-service 
exposure to excessive noise; there is lay evidence of some 
degree of hearing loss and a recurrent ringing in the ears 
since service; and there is medical evidence of current 
diagnoses of a hearing loss disability as defined by 
38 C.F.R. § 3.385 and tinnitus.  The question that remains is 
whether there is competent evidence of a nexus between the 
disabilities at issue and service.

The only competent evidence that addresses the contended 
causal relationship is a recent VA medical opinion.  
Following an examination of the Veteran, a VA physician 
concluded that it is at least as likely as not that the 
Veteran's hearing loss and tinnitus are due to in-service 
noise exposure.  

The Board is cognizant of the decades that are in-between the 
Veteran's service and the initial medical evidence of his 
hearing loss and tinnitus.  However, in addition to his 
credible statements and testimony regarding the onset of both 
disabilities, there is a competent opinion that links both 
disorders to in-service acoustic trauma and there is no 
contrary nexus opinion of record.  After consideration of the 
evidence of file, and with application of the doctrine of 
reasonable doubt, the Board finds that the evidence is at 
least in equipoise.  Therefore, service connection for 
bilateral hearing loss and tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


